Citation Nr: 0423003	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for arthritis of the 
spine.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4  Entitlement to service connection for degenerative joint 
disease of the left knee.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left foot drop.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Board notes that the veteran was scheduled to testify 
before a Veterans Law Judge in February 2004, but that he 
canceled that hearing and did not request that it be 
rescheduled.


REMAND

As a preliminary matter, the Board notes that after the case 
was received at the Board, the veteran submitted evidence 
pertinent to his claims for service connection for arthritis 
of the spine and bilateral knee disability.  He has not 
waived his right to have this evidence initially considered 
by the RO.

The Board also notes that the veteran's service medical 
records indicate that he underwent a psychiatric evaluation 
in May 1966.  The veteran was noted to be on pre-trial 
confinement, pending a court martial for breaking restriction 
and for being AWOL.  Originally, the veteran was a self 
admittance to the military hospital, claiming a nervous 
breakdown caused by marital problems and failure to adjust to 
military life.  The diagnosis was emotional instability 
reaction.  The examiner recommended separation from service.  

A January 1991 treatment record from Kings County Hospital 
Center indicates a diagnosis of generalized anxiety disorder.  
The veteran maintains that he has suffered anxiety and panic 
attacks since his active service.

Although the records show psychiatric treatment in service 
and a post-service diagnosis of a chronic acquired 
psychiatric disorder, the veteran has not been afforded a VA 
examination to determine the etiology of his claimed 
psychiatric disorder.  The Board therefore concludes that an 
examination should be conducted before the Board decides this 
claim.  

With regard to the veteran's request to reopen his claim of 
entitlement to service connection for left foot drop, the 
Board notes that the veteran's original claim was denied by a 
rating decision dated in October 1997.  In response to the 
veteran's request to reopen, the RO determined in February 
2003 that the veteran had not submitted new and material 
evidence.  The veteran submitted a notice of disagreement and 
thereby placed the issue in appellate status.

In its May 2003 statement of the case, the RO indicated that 
a provision of the VCAA mandated that the veteran's original 
claim be readjudicated, and adjudicated the claim on its 
merits.  In this regard the Board observes that under section 
7(b) of the Veterans Claims Assistance Act of 2000 (VCAA), 
VA, upon request of the claimant or upon the motion of the 
Secretary of Veterans Affairs, must readjudicate certain 
finally decided claims "as if the denial or dismissal had not 
been made."  Supervisory or adjudicative personnel of VA's 
Veterans Benefits Administration are authorized to initiate 
such readjudication on behalf of the Secretary.  Section 7(b) 
of the VCAA is applicable to claims that became final during 
the period beginning on July 14, 1999, and ending on the date 
of the enactment of the VCAA; and that were denied on the 
basis that they were not well grounded.  The first 
readjudication of the claim must be made by the agency of 
original jurisdiction.  VAOPGCPREC 3- 2001 (2001).  

However, the veteran's original claim of entitlement to 
service connection was denied in October 1997.  The veteran 
did not appeal that decision, and it became final one year 
thereafter.  Therefore, the veteran's claim does not fall 
within the period contemplated by section 7(b), and he must 
submit new and material evidence in order to reopen his 
claim.  The RO has not properly informed the veteran of this 
requirement.  This should be done to avoid prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send a letter to the 
veteran that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
opinion, and, if he is able, medical 
evidence, such as a statement from a 
physician, supporting his contention that 
his claimed disabilities are 
etiologically related to his active 
service.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any currently 
present acquired psychiatric disorder.  
The veteran should be properly notified 
of the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  

Any indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current acquired psychiatric 
disability is etiologically related to 
the veteran's active military service.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  The RO should then readjudicate the 
issues of entitlement to service 
connection for psychiatric disability and 
disabilities of the spine and knees, and 
whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
left foot drop.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


